DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 9/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10/071,218 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney James Woods on 9/27/2021.
The application has been amended as follows: 

Please cancel the following claims;
84 -86. (Cancelled)

Please amend the following claims:
48. (Currently Amended) A method for providing resuscitation treatment to a patient in cardiac arrest with a ventilator, the method comprising: receiving at least two measurements of a CO2 concentration in an airway of the patient; receiving a signal indicative that return of spontaneous circulation (ROSC) in the patient has occurred; processing the at least two 

50. (Currently Amended) The method of claim 48, wherein said adjusting the partial pressure of CO2 is based at least in part on a measured pH in the tissue of the patient.

51. (Currently Amended) The method of claim 50, comprising receiving one or more signals indicative of a concentration of CO2 in a tissue of the patient and processing the one or more [[input]] signals indicative of the concentration of CO2 of the tissue of the patient to provide a measurement of the concentration of CO2 in the tissue of the patient, wherein said receiving the one or more signals indicative of the concentration of CO2 of the tissue of the patient comprises measurement, via at least one second sensor to measure the pH in the tissue in the patient.

said adjusting the partial pressure of CO2 includes maintaining the pH in the tissue of the patient at a substantially constant level for a first portion of the period of time following ROSC.

54. (Currently Amended) The method of claim 53, wherein the period of time is a predetermined period of time, and wherein said adjusting the partial pressure of CO2 impacts the pH in the tissue of the patient for [[a]] the predetermined period of time following ROSC.

55. (Currently Amended) The method of claim 54, wherein: 
said adjusting the partial pressure of CO2 includes increasing the pH in the tissues at a first rate during a second portion of the predetermined period of time following ROSC, wherein the second portion of the period of time following ROSC is subsequent to the first portion of the period of time;
the first rate comprises no more than 0.4 pH units/minute;
an absolute value of the pH in the tissue at an end of the second portion of the period of time is no more than 6.8;
said adjusting the partial pressure of CO2 includes an increase in the pH in the tissue at a second rate during a third portion of the predetermined period of time, wherein the third portion of the period of time is subsequent to the second portion of the period of time;
said adjusting the partial pressure of CO2 is such that, [[if ]] when the pH during the third portion of the period of time is less than 6.8, the second rate comprises approximately 0.4 pH units/minute or less, and, [[if]] when the pH during the third portion of the period of time is greater than 7, the second rate comprises approximately 0.2 pH units/minutes or less; and


57. (Currently Amended) The method of claim 56, further comprising adjusting the inspiratory gas mixture via the one or more valves of the ventilator to add CO2 to the inspiratory gas mixture, and comprising electronically controlling the one or more valves at least in response to ROSC.

59. (Currently Amended) A method for providing resuscitation treatment to a patient in cardiac arrest with a ventilator, the method comprising:
receiving at least two measurements of a CO2 concentration in an airway of the patient;
receiving an input of whether return of spontaneous circulation (ROSC) in the patient has occurred, wherein said receiving an input of whether return of ROSC in the patient has occurred comprises 
processing the at least two measurements of the CO2 concentration in the airway of the patient; and 
adjusting a partial pressure of CO2 of an inspiratory gas mixture delivered via the ventilator, based at least in part on the at least two measurements of the CO2 concentration, to slow expiration of CO2 from lungs of the patient and to maintain a low pH in a tissue of the patient for a period of time following ROSC.

said receiving the at least two measurements of the CO2 concentration include measuring the CO2 concentration via at least one first sensor.

61. (Currently Amended) The method of claim 59, wherein said adjusting the partial pressure of CO2 is based at least in part on a measured pH in the tissue of the patient.

62. (Currently Amended) The method of claim 61, comprising receiving one or more signals indicative of a concentration of CO2 in a tissue of the patient and processing the one or more [[input]] signals indicative of the concentration of CO2 of the tissue of the patient to provide a measurement of the concentration of CO2 in the tissue of the patient, wherein said receiving the one or more signals indicative of the concentration of CO2 of the tissue of the patient comprises measurement, via at least one second sensor, to measure the pH in the tissue in the patient.

64. (Currently Amended) The method of claim 59, wherein said adjusting the partial pressure of CO2 includes maintaining the pH in the tissue of the patient at a substantially constant level for a first portion of the period of time following ROSC.

65. (Currently Amended) The method of claim 64, wherein the period of time is a predetermined period of time, and wherein said adjusting the partial pressure of CO2 impacts the pH in the tissue of the patient for [[a]] the predetermined period of time following ROSC.


said adjusting the partial pressure of CO2 includes increasing the pH in the tissues at a first rate during a second portion of the predetermined period of time following ROSC, wherein the second portion of the period of time following ROSC is subsequent to the first portion of the period of time;
the first rate comprises no more than 0.4 pH units/minute;
an absolute value of the pH in the tissue at an end of the second portion of the period of time is no more than 6.8;
said adjusting the partial pressure of CO2 includes an increase in the pH in the tissue at a second rate during a third portion of the predetermined period of time, wherein the third portion of the period of time is subsequent to the second portion of the period of time;
said adjusting the partial pressure of CO2 is such that, [[if ]] when the pH during the third portion of the period of time is less than 6.8, the second rate comprises approximately 0.4 pH units/minute or less, and, [[if]] when the pH during the third portion of the period of time is greater than 7, the second rate comprises approximately 0.2 pH units/minutes or less; and
each of the first portion, the second portion, and the third portion of the period of time comprises up to 

68. (Currently Amended) The method of claim 67, further comprising adjusting the inspiratory gas mixture via the one or more valves of the ventilator to add CO2 to the inspiratory gas mixture, and comprising electronically controlling the one or more valves at least in response to ROSC.


receiving at least two measurements of a CO2 concentration in an airway of the patient; 
receiving a signal indicative that return of spontaneous circulation (ROSC) in the patient has occurred, wherein receiving the signal that ROSC in the patient has occurred includes a rescuer providing an input via a user interface of a device;
processing the at least two measurements of the CO2 concentration in the airway of the patient; and
adjusting a partial pressure of CO2 of an inspiratory gas mixture delivered via the ventilator, based at least in part on the at least two measurements of the CO2 concentration, to slow expiration of CO2 from lungs of the patient and to maintain a low pH in a tissue of the patient for a period of time following ROSC.

70. (Currently Amended) The method of claim 69, wherein said receiving the at least two measurements of the CO2 concentration include measuring the CO2 concentration via at least one first sensor.

71. (Currently Amended) The method of claim 69, wherein said adjusting the partial pressure of CO2 is based at least in part on a measured pH in the tissue of the patient.

72. (Currently Amended) The method of claim 71, comprising receiving one or more signals indicative of a concentration of CO2 in a tissue of the patient and processing the one or more [[input]] signals indicative of the concentration of CO2 of the tissue of the patient to said receiving the one or more signals indicative of the concentration of CO2 of the tissue of the patient comprises measurement, via at least one second sensor to measure the pH in the tissue in the patient.

74. (Currently Amended) The method of claim 69, wherein said adjusting the partial pressure of CO2 includes maintaining the pH in the tissue of the patient at a substantially constant level for a first portion of the period of time following ROSC.

75. (Currently Amended) The method of claim 74, wherein the period of time is a predetermined period of time, and wherein said adjusting the partial pressure of CO2 impacts the pH in the tissue of the patient for [[a]] the predetermined period of time following ROSC.

76. (Currently Amended) The method of claim 75, wherein:
said adjusting the partial pressure of CO2 includes increasing the pH in the tissues at a first rate during a second portion of the predetermined period of time following ROSC, wherein the second portion of the period of time following ROSC is subsequent to the first portion of the period of time;
the first rate comprises no more than 0.4 pH units/minute;
an absolute value of the pH in the tissue at an end of the second portion of the period of time is no more than 6.8;
said adjusting the partial pressure of CO2 includes an increase in the pH in the tissue at a second rate during a third portion of the predetermined period of time, wherein the third portion of the period of time is subsequent to the second portion of the period of time;
said adjusting the partial pressure of CO2 is such that, [[if ]] when the pH during the third portion of the period of time is less than 6.8, the second rate comprises approximately 0.4 pH units/minute or less, and, [[if]] when the pH during the third portion of the period of time is greater than 7, the second rate comprises approximately 0.2 pH units/minutes or less; and
each of the first portion, the second portion, and the third portion of the period of time comprises up to 

78. (Currently Amended) The method of claim 77, further comprising adjusting the inspiratory gas mixture via the one or more valves of the ventilator to add CO2 to the inspiratory gas mixture, and comprising electronically controlling the one or more valves at least in response to ROSC.

79. (Currently Amended) The method of claim 69, wherein said receiving the signal that ROSC in the patient has occurred includes the rescuer providing the input via the user interface of the device, wherein the device comprises the ventilator.

80. (Currently Amended) A method for providing resuscitation treatment to a patient in cardiac arrest with a ventilator, the method comprising:
receiving at least two measurements of a CO2 concentration in an airway of the patient;


processing the at least two measurements of the CO2 concentration in the airway of the patient;
adjusting a partial pressure of CO2 of an inspiratory gas mixture delivered via the ventilator, based at least in part on the at least two measurements of the CO2 concentration, to slow expiration of CO2 from lungs of the patient and to maintain a low pH in a tissue of the patient for a period of time following ROSC, wherein the low pH in the tissue of the patient comprises a pH of less than 7.0;
wherein said adjusting the partial pressure of CO2 includes maintaining the pH in the tissue of the patient at a substantially constant level for a first portion of the period of time following ROSC;
wherein the period of time is a predetermined period of time, and wherein said adjusting the partial pressure of CO2 impacts the pH in the tissue of the patient for the predetermined period of time following ROSC.
said adjusting the partial pressure of CO2 includes increasing the pH in the tissues at a first rate during a second portion of the predetermined period of time following ROSC, wherein the second portion of the period of time following ROSC is subsequent to the first portion of the period of time;
the first rate comprises no more than 0.4 pH units/minute;
an absolute value of the pH in the tissue at an end of the second portion of the period of time is no more than 6.8;
said adjusting the partial pressure of CO2 includes an increase in the pH in the tissue at a second rate during a third portion of the predetermined period of time, wherein the third portion of the period of time is subsequent to the second portion of the period of time;
said adjusting the partial pressure of CO2 is such that, when the pH during the third portion of the period of time is less than 6.8, the second rate comprises approximately 0.4 pH units/minute or less, and, when the pH during the third portion of the period of time is greater than 7, the second rate comprises approximately 0.2 pH units/minutes or less; and
each of the first portion, the second portion, and the third portion of the period of time comprises up to five minutes.

81. (Currently amended) The method of claim 80, wherein said receiving the at least two measurements of the CO2 concentration include measuring the CO2 concentration via at least one first sensor.

82. (Currently amended) The method of claim 80, wherein said adjusting the partial pressure of CO2 is based at least in part on a measured pH in the tissue of the patient.

83. (Currently amended) The method of claim 82, comprising receiving one or more signals indicative of a concentration of CO2 in a tissue of the patient and processing the one or more [[input]] signals indicative of the concentration of CO2 of the tissue of the patient to provide a measurement of the concentration of CO2 in the tissue of the patient, wherein said receiving the one or more signals indicative of the concentration of CO2 of the tissue of the , to measure the pH in the tissue in the patient.

88. (Currently amended) The method of claim 87, further comprising adjusting the inspiratory gas mixture via the one or more valves of the ventilator to add CO2 to the inspiratory gas mixture, and comprising electronically controlling the one or more valves at least in response to ROSC.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose a method for providing resuscitation treatment to a patient in cardiac arrest with a ventilator, the method comprising: adjusting a partial pressure of CO2 of an inspiratory gas mixture delivered via the ventilator, based at least in part on the at least two measurements of the CO2 concentration, to slow expiration of CO2 from lungs of the patient and to maintain a low pH in a tissue of the patient for a period of time following ROSC, wherein the adjusting of the partial pressure of CO2 includes determining a change of a partial pressure of CO2 gas in the inspiratory gas mixture from a first partial pressure to one or more second partial pressures high enough to slow expiration of CO2 from the lungs of the patient to thereby maintain the low pH in the tissue of the patient, wherein the low pH is approximately at or below a pH level present in the tissue subsequent to an adverse cardiac event and immediately prior to ROSC, as substantially claimed in claim 48.


The prior art of record fails to disclose a method for providing resuscitation treatment to a patient in cardiac arrest with a ventilator, the method comprising:
receiving an input of whether return of spontaneous circulation (ROSC) in the patient has occurred, wherein said receiving an input of whether return of ROSC in the patient has occurred comprises comprising a patient monitor determining whether ROSC has occurred based on a comparison of the at least two measurements of the CO2 concentration in the airway of the patient, as substantially claimed in claim 59.
These limitations in combination with the rest of the limitations in claim 59 are not reasonably taught by the prior art of record.

The prior art of record fails to disclose a method for providing resuscitation treatment to a patient in cardiac arrest with a ventilator, the method comprising: receiving a signal indicative that return of spontaneous circulation (ROSC) in the patient has occurred, wherein receiving the signal that ROSC in the patient has occurred includes a rescuer providing an input via a user interface of a device; adjusting a partial pressure of CO2 of an inspiratory gas mixture delivered via the ventilator, to slow expiration of CO2 from lungs of the patient and to maintain a low pH in a tissue of the patient for a period of time following ROSC.
These limitations in combination with the rest of the limitations in claim 69 are not reasonably taught by the prior art of record.

The prior art of record fails to disclose a  method for providing resuscitation treatment to a patient in cardiac arrest with a ventilator, the method comprising: adjusting a partial pressure of CO2 of an inspiratory gas mixture delivered via the ventilator,  wherein said adjusting the partial pressure of CO2 includes maintaining the pH in the tissue of the patient at a substantially constant level for a first portion of the period of time following ROSC; wherein the period of time is a predetermined period of time, and wherein said adjusting the partial pressure of CO2 impacts the pH in the tissue of the patient for the predetermined period of time following ROSC said adjusting the partial pressure of CO2 includes increasing the pH in the tissues at a first rate during a second portion of the predetermined period of time following ROSC, wherein the second portion of the period of time following ROSC is subsequent to the first portion of the period of time; the first rate comprises no more than 0.4 pH units/minute; an absolute value of the pH in the tissue at an end of the second portion of the period of time is no more than 6.8; said adjusting the partial pressure of CO2 includes an increase in the pH in the tissue at a second rate during a third portion of the predetermined period of time, wherein the third portion of the period of time is subsequent to the second portion of the period of time; said adjusting the partial pressure of CO2 is such that, when the pH during the third portion of the period of time is less than 6.8, the second rate comprises approximately 0.4 pH units/minute or less, and, when the pH during the third portion of the period of time is greater than 7, the second rate comprises approximately 0.2 pH units/minutes or less; and each of the first portion, the second portion, and the third portion of the period of time comprises up to five minutes.
These limitations in combination with the rest of the limitations in claim 80 are not reasonably taught by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LaToya M Louis/Primary Examiner, Art Unit 3785